DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 2 should be revised for clarity to read “… which is configured to simultaneously supply positive pneumatic pressure … the negative pneumatic pressure source [[simultaneously]].” 
In claim 20, the language “… an inrush of air to the positive pneumatic pressure source or from the negative pneumatic pressure source…” should be changed for clarity. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
Claim 17 calls for “…which includes reducing energy required to operate the pneumatic pump by simultaneously supplying (i) and (ii).” 

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) See MPEP 2164.01(a). 
In this case, the language of this claim requires undue experimentation since factors (B), (C) and (D) apply. Many options exist for reducing the pump’s energy use. For example, a more efficient pump design can be selected, based on which type of 
	
Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites “…which includes reducing energy required to operate the pneumatic pump by simultaneously supplying (i) and (ii).” This language is ambiguous since it provides no basis for comparing the energy use of the pump between its reduced-energy condition and a comparative condition. 

Claim Interpretation - 35 USC § 112 Sixth Paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In claims 1 and 8, the limitation “an interface for supplying positive pneumatic pressure and negative pneumatic pressure” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “interface” coupled with functional language “supplying … pressure” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

In claims 5, 13 and 14, the limitation “interface” has not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it recites sufficient structure to achieve the function.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 13-8 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bryant; Robert J. et al. (US 6604908 B1). 
Regarding claims 1 and 8, Bryant discloses a pneumatic system for a medical fluid machine (col. 10, lines 45-50, methods and systems useful in fluid pumping applications);
operating a medical fluid cassette (col. 31, lines 35-40, The removable/disposable component of such a system is referred to herein as the "pumping cartridge,"; col. 31, lines 40-50, disposable pumping cartridge 231; col. 32, lines 35-40, pumping cartridge 503; col. 37, lines 40-45, pumping cartridge 800 is utilized for pumping blood from the body of a patient, treating the blood, or components thereof, and returning treated blood and other fluids to the body of the patient), the pneumatic system comprising: 
an interface for supplying positive pneumatic pressure and negative pneumatic pressure to the medical fluid cassette (col. 48, lines 25-35, Door module 1062 contains all necessary hardware and pneumatic connections to provide fluid-tight coupling between pumping cartridge 800 and a pump housing component of the reusable system); 
a source of positive pneumatic pressure; a source of negative pneumatic pressure (col. 24, lines 5-10, positive pressure storage tank 408 and a negative pressure storage tank 410; col. 25, lines 25-35, Fluid supply system 504 includes a positive pressure source comprising a positive pressure tank 508 … a negative pressure source comprising a negative pressure tank 512); and 
a pneumatic pump including a first head and a second head (col. 24, lines 30-45, pump 424; col. 25, lines 35-35, Fluid supply system 504 also contains a pump 516); 
wherein the first head is dedicated to supplying positive pneumatic pressure to the positive pneumatic pressure source and the second head is dedicated to supplying negative pneumatic pressure to the negative pneumatic pressure source; wherein the pneumatic pump is configured to simultaneously supply (i) positive and (ii) negative pneumatic pressure (col. 24, lines 30-45, operating pump 424 to move measurement gas from negative tank 410 to positive tank 408; col. 25, lines 35-45, pump 516 positioned and configured to pump measurement gas from negative tank 512 … to positive pressure tank 508). 
Bryant teaches the invention substantially as claimed by Applicant but does not teach all the features in a single embodiment. This rejection modifies Bryant by combining features from the embodiments of Figs. 7, 8 and 13 which collectively describe a medical fluid cassette, a pump and sources of positive and negative pneumatic pressure. A skilled artisan would have been able to modify Bryant by including a removable cassette in the embodiments of Figs. 7 and 8, or by including a pair of positive and negative pressure sources in the embodiment of Fig. 13. Providing the bridged or paired positive and negative pressure sources will make the system more compact, and avoid the need for separate positive and negative pressure pumps. Therefore, it would have been obvious to combine the embodiments of Bryant in order to minimize the number of redundant elements in the fluid machine. 

Regarding claim 15, Bryant discloses a method for pneumatically operating a medical fluid machine (col. 10, lines 45-50, methods and systems useful in fluid pumping applications);
in operable communication with a medical fluid cassette (col. 31, lines 35-40, The removable/disposable component … "pumping cartridge,"; col. 31, lines 40-50, disposable pumping cartridge 231; col. 32, lines 35-40, pumping cartridge 503; col. 37, lines 40-45, pumping cartridge 800), the method comprising: 
simultaneously supplying (i) positive pneumatic pressure to a positive pneumatic pressure source and (ii) negative pneumatic pressure to a negative pneumatic pressure source (col. 24, lines 5-10, positive pressure storage tank 408 and a negative pressure storage tank 410; col. 25, lines 25-35, Fluid supply system 504 includes a positive pressure source comprising a positive pressure tank 508 … a negative pressure source comprising a negative pressure tank 512);
allowing the medical fluid cassette to receive positive pneumatic pressure from the positive pneumatic pressure source; and allowing the medical fluid cassette to receive negative pneumatic pressure from the negative pneumatic pressure source (col. 48, lines 25-35, Door module 1062 contains all necessary hardware and pneumatic connections to provide fluid-tight coupling between pumping cartridge 800 and a pump housing component of the reusable system). 
Regarding the rationale and motivation to combine features from various embodiments of Bryant, see discussion of claims 1 and 8 above. 

Regarding claims 2-7, 9, 10, 13 and 16, Bryant discloses a pneumatic system which is configured to supply positive pneumatic pressure from the first head to the positive pneumatic pressure source and negative pressure from the second head to the negative pneumatic pressure source simultaneously (col. 24, lines 30-45, operating pump 424 to move measurement gas from negative tank 410 to positive tank 408; col. 25, lines 35-45, pump 516 positioned and configured to pump measurement gas from negative tank 512 … to positive pressure tank 508); 
which includes a valve manifold assembly communicating pneumatically between the sources of positive and negative pneumatic pressure and the medical fluid cassette interface (col. 24, lines 30-35, valves 421 and 423; col. 25, lines 35-40, valve 520, valve 522); 
wherein at least one of the positive pneumatic pressure source, the negative pneumatic pressure source, or the pneumatic pump is mounted to the valve manifold assembly (Fig. 7, tanks 410 / 408 are mounted to valves 421 and 423; Fig. 8, tanks 508 / 512 are mounted to valve 520 and valve 522); 
wherein the interface includes a machine interface against which the medical fluid cassette is pressed (col. 48, lines 25-35, Door module 1062 contains all necessary hardware and pneumatic connections to provide fluid-tight coupling between pumping cartridge 800 and a pump housing component of the reusable system);
which is configured to pneumatically isolate the positive pneumatic pressure source from the negative pneumatic pressure source (col. 24, lines 30-35, valves 421 and 423; col. 25, lines 35-40, Fluid supply system 504 also contains … valve 520, valve 522); 
which is configured to pneumatically isolate at least one bladder from at least one of the positive pneumatic pressure source or the negative pneumatic pressure source (col. 34, lines 45-55, Door 702 … includes an inflatable piston bladder 734; col. 45, lines 20-30, an occluder bladder 1122 is disposed between long arm 1104 and mating component 1105); 
where simultaneously supplying (i) and (ii) includes simultaneously supplying (i) and (ii) from a same pneumatic pump (Fig. 7, the system comprises only a single pump 424; Fig. 8, the system comprises only a single pump 516). 

Regarding claims 17, 18 and 20, Bryant simultaneously supplies (i) and (ii) from a single pump (Fig. 7, the system comprises only a single pump 424; Fig. 8, the system comprises only a single pump 516). Bryant teaches the invention substantially as claimed but is silent whether the method reduces energy, reduces noise or lessens a severity of an inrush of air. 
When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, simultaneously supplying positive and negative pressure from a single pump to positive and negative pressure sources) except for a property or function (in the present case, reducing energy, reducing noise and lessening a severity of an inrush of air) and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). 
In this case, Bryant discloses all the structures required to reduce energy, noise and an air inrush. Absent an inherent ability to reduce energy, noise and an air inrush, it would have been obvious to reduce these side effects since they are generally undesirable and make the system less efficient or are unpleasant for users. 

Regarding claim 14, Bryant discloses a pneumatic system wherein the interface includes at least one pneumatic tubing connection for receiving at least one of positive or negative pneumatic pressure (annotated Fig. 7 shows that a fluid line connects between the reference chamber 406 and pump chamber 108). The term “pneumatic tubing connection” does not specify the structure of the connection and at most calls for a structure capable of connecting pneumatic tubing. Bryant joins the pump chamber 108 to upstream components through tubing, which necessarily requires a connection to the pump chamber 108.  

    PNG
    media_image1.png
    893
    1047
    media_image1.png
    Greyscale


Claims 11, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bryant; Robert J. et al. (US 6604908 B1) in view of Westberg; Tom et al. (US 6759007 B1). 
Regarding claims 11, 12 and 19, Bryant lacks separate high and low positive pressure sources. Westberg discloses systems and methods for processing and collecting blood (col. 1, lines 40-55; col. 5, lines 55-67, system 10), comprising: 
a positive pneumatic pressure source that is a first positive pneumatic pressure, and which includes a second positive pneumatic pressure source, wherein one of the first and second positive pneumatic pressure sources is a high positive pressure source and the other of the first and second positive pressure sources is a low positive pressure source (col. 14, lines 40-45, (88) In-line reservoirs R1 to R5 are provided in the hard pressure line 322, the in process pressure line 328, the general pressure line 326, the hard vacuum line 324, and the general vacuum line 330; col. 57, lines 40-60, Phard, or Hard Pressure, and Pinpr, or In-Process Pressure are high positive pressures (e.g., +500 mmHg) … Pgen, or General Pressure (+300 mmHg), is applied to drive the expression of liquid from the donor interface pumps PP3 and PP4 and the anticoagulant pump PP5); 
which is configured to place (i) the high positive pneumatic pressure source in pneumatic communication with at least one bladder (col. 58, lines 30-35, The solenoids 27 and 28 provide Pinpr and Vgen to drive the in-process and plasma pumps PP1 and PP2); and 
(ii) the low pneumatic pressure source in operable communication with at least one pump chamber of the medical fluid cassette (col. 57, lines 40-60, Pgen, or General Pressure (+300 mmHg), is applied to drive the expression of liquid from the donor interface pumps PP3 and PP4 and the anticoagulant pump PP5). 
Westberg selectively delivers varying pressures to different portions of the system, based on the relative needs of different pumping tasks (col. 13, lines 40-60 The magnitude of Pinpr must be sufficient to overcome a minimum pressure of approximately 300 mm Hg … Pinpr … must have similar pressure capabilities in the event that plasma needs to be pumped backwards into the processing chamber 18). One would be motivated to modify Bryant with the high and low positive pressure sources of Westberg to customize the levels of pressure and avoid transmitting excess pressure to a patient-connected line. Therefore, it would have been obvious to modify Bryant with the high and low positive pressure sources of Westberg in order to more tightly control the levels of pressure delivered to system components and to the patient. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 12 and 13 of Chapman ‘853; Paul et al. (US 7905853 B2) in view of Busby, Don et al. (US 20030220598 A1).
Regarding instant claim 1, Chapman ‘853 claims a pneumatic system for a medical fluid machine (claim 1, A dialysis machine valve manifold assembly), the pneumatic system comprising: 
an interface for supplying positive pneumatic pressure and negative pneumatic pressure (claim 1, a plurality of pneumatic valves … and a port header);
a source of positive pneumatic pressure (claim 13, the first reservoir storing positive pressure);
a source of negative pneumatic pressure (claim 13, the second reservoir storing negative pressure); and 
a pneumatic pump including a first head and a second head, wherein the first head is dedicated to supplying positive pneumatic pressure to the positive pneumatic pressure source and the second head is dedicated to supplying negative pneumatic pressure to the negative pneumatic pressure source (claim 12, a pneumatic pump having a first pump head for producing positive pressure … and a second pump head for producing negative pressure). 
Chapman ‘853 does not claim that the system operates a medical fluid cassette or includes an interface for supplying pressures to the medical fluid cassette. Busby discloses a dialysis systems and methods of performing dialysis (¶ [0001], [0016], [0080] FIG. 1 … system 10), comprising a pneumatic system for a medical fluid machine (¶ [0111] FIGS. 3A, 3B, 4A and 4B, both of the systems 10 and 100 include a hardware unit 110); 
operating a medical fluid cassette (¶ [0111], [0112], disposable unit 160); and
an interface for supplying pressures to the medical fluid cassette (¶ [0111], housing 112 that includes a base 114 and a lid 116; ¶ [0120] FIGS. 3A, 4A and 4B illustrate that the fluid pump receptacle 172 fits between the clamshell shapes of the pumps 20 and 120 in the lid 116… The clamshell shapes in the base 114 and lid 116 include one or more ports with which to draw a vacuum on the membranes 162 and 164). 
Busby provides a modular fluid handling element that can be discarded between patients, to prevent contamination (¶ [0118] The flexible membranes 162 and 164 can be made of any suitable sterile and inert material, such as a sterile and inert plastic or rubber). One would be motivated to modify Chapman ‘853 with the medical fluid cassette of Busby to avoid passing contaminants between patients or between dialysis sessions. Therefore, it would have been obvious to modify Chapman ‘853 with the medical fluid cassette of Busby in order to prevent the spread of contaminants when reusing a durable portion of a medical fluid system. 

Regarding instant claim 8, Chapman ‘853 claims a pneumatic system for a medical fluid machine (claim 1, A dialysis machine valve manifold assembly), the pneumatic system comprising: 
an interface for supplying positive pneumatic pressure and negative pneumatic pressure (claim 1, a plurality of pneumatic valves … and a port header);
a source of positive pneumatic pressure (claim 13, the first reservoir storing positive pressure);
a source of negative pneumatic pressure (claim 13, the second reservoir storing negative pressure); and 
a pneumatic pump configured to simultaneously supply (i) positive pneumatic pressure to the positive pneumatic pressure source and (ii) negative pneumatic pressure to the negative pneumatic pressure source (claim 12, a pneumatic pump having a first pump head for producing positive pressure … and a second pump head for producing negative pressure).
Chapman ‘853 does not claim a medical fluid cassette or an interface for supplying pressure to the medical fluid cassette. Busby discloses a medical fluid cassette (¶ [0111], [0112], disposable unit 160); and 
an interface for supplying pressure to the medical fluid cassette (¶ [0111], housing 112 that includes a base 114 and a lid 116; ¶ [0120] fluid pump receptacle 172 fits between the clamshell shapes of the pumps 20 and 120 in the lid 116).
Busby prevents contamination with a modular fluid handling element. Regarding rationale and motivation to modify Chapman ‘853 with the medical fluid cassette of Busby, see discussion of claim 1 above. 

Regarding instant claim 15, Chapman ‘853 claims a device capable of pneumatically operating a medical fluid machine (claim 1, A dialysis machine valve manifold assembly), comprising: 
simultaneously supplying (i) positive pneumatic pressure to a positive pneumatic pressure source (claim 12, a first pump head for producing positive pressure for at least one of the valves); and 
(ii) negative pneumatic pressure to a negative pneumatic pressure source (claim 12, a second pump head for producing negative pressure for at least one of the valves). 
Chapman ‘853 does not claim a method, a medical fluid cassette, or steps of allowing the medical fluid cassette to receive positive and negative pneumatic pressure. Although Chapman ‘853 does not claim a method, the device will generate positive and negative pneumatic pressure during routine use. 
Busby discloses a device and method including an interface, a medical fluid cassette (¶ [0111], [0112], disposable unit 160); 
wherein the medical fluid cassette receives pneumatic pressure (¶ [0111], housing 112 that includes a base 114 and a lid 116; ¶ [0120] fluid pump receptacle 172 fits between the clamshell shapes of the pumps 20 and 120 in the lid 116).
Busby prevents contamination with a modular fluid handling element. Regarding rationale and motivation to modify Chapman ‘853 with the medical fluid cassette of Busby, see discussion of claim 1 above. 

Claims 1, 8 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 7 of Chapman ‘446; Paul et al. (US 8465446 B2) in view of Busby, Don et al. (US 20030220598 A1). 
Regarding instant claims 1 and 8, Chapman ‘446 claims a pneumatic system for a medical fluid machine (claim 1, A dialysis system), the pneumatic system comprising: 
an interface for supplying positive pneumatic pressure and negative pneumatic pressure (claim 1, at least one pneumatic valve … a flow restrictor);
a source of positive pneumatic pressure, a source of negative pneumatic pressure (claim 2, a first pneumatic line … a second pneumatic line); and 
a pneumatic pump including a first head and a second head, wherein the first head is dedicated to supplying positive pneumatic pressure to the positive pneumatic pressure source, and the second head is dedicated to supplying negative pneumatic pressure to the negative pneumatic pressure source (claim 7, the first pump head configured to supply positive pressure to the pneumatic line and the second pump head configured to apply negative pressure to the pneumatic line)). 
Chapman ‘446 does not claim that the system operates a medical fluid cassette or includes an interface for supplying pressures to the medical fluid cassette. Busby discloses a medical fluid cassette (¶ [0111], [0112], disposable unit 160); and 
an interface for supplying pressure to the medical fluid cassette (¶ [0111], housing 112 that includes a base 114 and a lid 116; ¶ [0120] fluid pump receptacle 172 fits between the clamshell shapes of the pumps 20 and 120 in the lid 116).
Busby prevents contamination with a modular fluid handling element. Regarding rationale and motivation to modify Chapman ‘446 with the medical fluid cassette of Busby, see discussion of claim 1 above. 

Regarding instant claim 15, Chapman ‘446 claims a system capable of pneumatically operating a medical fluid machine, the method comprising: simultaneously supplying (i) positive pneumatic pressure to a positive pneumatic pressure source; and (ii) negative pneumatic pressure to a negative pneumatic pressure source (claim 7, the first pump head configured to supply positive pressure to the pneumatic line and the second pump head configured to apply negative pressure to the pneumatic line). 
Chapman ‘446 does not claim a method, a medical fluid cassette, or steps of allowing the medical fluid cassette to receive positive and negative pneumatic pressure. Although Chapman ‘446 does not claim a method, the device will generate positive and negative pneumatic pressure during routine use. 
Busby discloses a device and method including an interface, a medical fluid cassette (¶ [0111], [0112], disposable unit 160); 
wherein the medical fluid cassette receives pneumatic pressure (¶ [0111], housing 112 that includes a base 114 and a lid 116; ¶ [0120] fluid pump receptacle 172 fits between the clamshell shapes of the pumps 20 and 120 in the lid 116).
Busby prevents contamination with a modular fluid handling element. Regarding rationale and motivation to modify Chapman ‘446 with the medical fluid cassette of Busby, see discussion of claim 1 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781